DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-12, and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10525980. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the same invention.  Furthermore, the claims of the patent anticipate the claims of the application.

Claims of the patent					Claims of application
1.An arousal support system comprising: a processor programmed to: 
output a dialogue speech in a form of a question, and obtain response speech which is a response of a driver to the dialogue speech; 
measure a response time from when the dialogue speech is output till the response speech is obtained; 
store the measured response time in a database; 
calculate a statistical value of the measured response time based on one or more prestored response times previously stored in the database; derive, based on the measured response time and the statistical value, an estimated value of wakefulness of the driver; and 
output a signal corresponding to the estimated value to provide arousal support.

2. The arousal support system according to claim 1, wherein: the processor is further programmed to calculate an average response time of a plurality of response times stored in the database.




3. The arousal support system according to claim 1, wherein: the processor is further programmed to extract a specified word included in the response speech; and derive an estimated value of the wakefulness of the driver, based on a result of extraction of the specified word.
4. The arousal support system according to claim 1, wherein: a plurality of the dialogue speeches are classified into a plurality of dialogue speech groups, according to a length of an assumed response time; and the processor is further programmed to, when the dialogue speech belonging to one of the plurality of dialogue speech groups is output to the driver, calculate the statistical value of the measured response time, based on the prestored response time obtained and previously stored in the database when the dialogue speech belonging to the one of the plurality of dialogue speech groups was output to the driver in a past.

All other claims are similar to the above claims.
1.An arousal support device comprising: a processor programmed to: 
output a dialogue speech in a form of a question, and obtain response speech which is a response of a driver to the dialogue speech; 
measure a response time from when the dialogue speech is output till the response speech is obtained; 
store the measured response time in a database; 
derive an estimated value of wakefulness of the driver based on the measured response time and a plurality of response times previously stored in the database; and 


output a signal corresponding to the estimated value to provide arousal support.

2. The arousal support device according to claim 1, wherein: the processor is programmed to derive the estimated value of wakefulness of the driver based on a reference value calculated based on the plurality of response times previously stored in the database.  
3. The arousal support device according to claim 2, wherein: the processor is further programmed to calculate an average response time of the plurality of response times stored in the database as the reference value.  

4. The arousal support device according to claim 1, wherein: the processor is further programmed to extract a specified word included in the response speech; and derive an estimated value of the wakefulness of the driver, based on a result of extraction of the specified word.  

5. The arousal support device according to claim 1, wherein: a plurality of the dialogue speeches are classified into a plurality of dialogue 28 speech groups, according to a length of an assumed response time; and the processor is further programmed to, when the dialogue speech belonging to one of the plurality of dialogue speech groups is output to the driver, derive the estimated value of the wakefulness of the driver based on the plurality of response times previously stored in the database when the dialogue speech belonging to the one of the plurality of dialogue speech groups was output to the driver.  

All other claims are similar to the above claims.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Independent claims 1, 8, and 15 recite “measure …” and “derive …”.  These limitations, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “processor”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “processor” language, the above steps in the context of this claim encompasses the user manually measure a response time and derive an estimated value of wakefulness of the driver based on historical data and provide an arousal support according the estimated value of wakefulness of driver.  All of these steps can be performed in the mind and/or using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements - using a processor to perform all of the above mentioned steps.  The use of a processor is recited at a high-level of generality (i.e., as a generic computer device performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “database” are merely for the purpose of data gathering and/or insignificant extra-solution activity that amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Similarly, dependent claims 2-7, 9-14, and 16-20 include additional steps that are also considered “insignificant extra-solution activity to the judicial exception” because they fail to provide meaningful significance that go beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, these claims are also not patent eligible.

Allowable Subject Matter
Claims 1-20 are allowable and will be allowed when the double patenting and 101 issues are resolved.  The following is an examiner’s statement of reasons for allowance: Burton (USPN 6575902) discloses a vigilance monitoring system that determines a vigilance state of a driver of a vehicle by monitoring one or more physiological variables associated with the driver and compares the determined vigilance state of the driver to a certain threshold level.  If the vigilance state of the driver falls below a threshold level, then the system would intervene with the control of the vehicle.  As discussed in the parent application, now became US patent, Burton fails to explicitly disclose the inventive concept of deriving an estimated value of wakefulness of the driver based on the measured response time to and a plurality of response times previously stored in the database.  The measured response time is a time it took the driver to respond to a verbal dialog outputted by the system.  Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior art in order to arrive at the claimed invention.  Therefore, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kochura et al. (USPN 9878663) teaches a cognitive dialog system for driving safety that is considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631. The examiner can normally be reached M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN X VO/Primary Examiner, Art Unit 2656